Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-8 pertains to Species I  for prosecution without traverse in the communication with the Office on 07/324/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

                                           Claim Rejections - 35 USC § 103
 
3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
(A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	 Claims 1-8  rejected under 35 U.S.C. 103as being unpatentable over Lee et al (US 2009/0115562) thereafter Lee  562 in view of Wang et al. (US 2018/0123550) thereafter Wang 550. 
With regard to claim 1 , Lee 562  ( the abstract , Fig 1- Fig 4)  discloses  
a multilayer-type: on-chip inductor structure, comprising:
an insulating redistribution layer disposed on an inter-metal dielectric layer;( Fig 4, insulating redistribution layer 123,  para  [0033])
a first spiral trace layer disposed in the insulating redistribution layer; ( Shown I  Fig 3, Fig 4. Para [0007] and
a  layer disposed in the inter-metal dielectric layer and correspondingly formed below the first spiral trace layer, and wherein a plurality of first slit openings each passes through a corresponding line segment, and extends in an extending direction of a length of the corresponding line segment.(shown in Lee 562 Fig 4)
Not disclosed in Lee 562 is the limitation wherein 
a second spiral trace layer disposed in the inter-metal dielectric layer and correspondingly formed below the first spiral trace layer, wherein the inter-metal dielectric layer has a separating region to divide the second spiral trace layer into a plurality of line segments, and wherein a plurality of first slit openings each passes through a corresponding line segment, and extends in an extending direction of a length of the corresponding line segment 
	Wang 550, however, discloses ( in Fig 1, Fig 2) and inductor wherein 
a second spiral trace layer disposed in the inter-metal dielectric layer and correspondingly formed below the first spiral trace layer, wherein the inter-metal dielectric layer has a separating region to divide the second spiral trace layer into a plurality of line segments, and wherein a plurality of first slit openings each passes through a corresponding line segment, and extends in an extending direction of a length of the corresponding line segment 
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Wang 550   into the Lee 562 invention and come up with the invention  of claim 1,
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to increase improve the quality performance of the Lee 562 device   as taught by Wang 550 (para [0006]).
With regard to claims 2,3, 4, the combined  Lee562 + Wang 550 discloses a multilayer-type: on-chip inductor structure, further comprising: a plurality of conductive plugs disposed between the first spiral trace layer and the second spiral trace layer, so that the first spiral trace layer is electrically connected to the second spiral trace layer.(Shown in Wang 550, Fig 1 and Fig 2)
Or, wherein the separating region is adjacent to an end portion of an innermost turn of the second spiral trace layer.( shown in Wang 550 Fig 2) 
Or, further comprising: a lower connecting layer disposed in the separating region and extending to an end portion of an innermost turn of the second spiral trace layer, wherein a second slit opening passes through the lower connecting layer and extends in an extending direction of a length of the lower connecting layer. .( shown in Wang 550 Fig 1,  Fig 2)

With regard to claims 5, 6, 7, the combined  Lee562 + Wang 550 discloses a multilayer-type: on-chip inductor structure, further comprising: an upper connecting layer disposed in the insulating redistribution layer above the lower connecting layer and electrically connected to the lower connecting layer. .( shown in Wang 550 Fig 1,  Fig 2)
Or . wherein the second slit opening is connected to one of the first slit openings. .( shown in Wang 550 Fig 1,  Fig 2)
Or, wherein the first spiral trace layer and the second spiral trace layer each has an inner edge and an outer edge, and wherein the inner edge of the first spiral trace layer is substantially aligned to the inner edge of the second spiral trace layer, and the outer edge of the first spiral trace layer is substantially aligned to the outer edge of the second spiral trace layer. .( shown in Wang 550 Fig 1,  Fig 2)
With regard to claim 8, this claim is obvious over the combined  Lee562 + Wang 550 disclosure for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

8.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6: 30pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897